     Case 2:19-cv-00696-JAM-EFB Document 17 Filed 04/17/20 Page 1 of 4


 1   KATHERINE F. WENGER / CA SB #223045
     DAVID M. MARCHIANO / CA SB# 264809
 2   BROWN, GEE & WENGER LLP
 3   200 Pringle Avenue, Suite 400
     Walnut Creek CA 94596
 4   Telephone: (925) 943-5000
     Facsimile: (925) 933-2100
 5   kwenger@bgwcounsel.com
     dmarchiano@bgwcounsel.com
 6
     Attorneys for Plaintiff
 7   GROVE WAY INVESTMENTS, LLC
 8
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 9     A Limited Liability Partnership
       Including Professional Corporations
10   ERINN M. CONTRERAS, Cal. Bar No. 244563
     DANIEL S. MAROON, Cal. Bar No. 297900
11   Four Embarcadero Center, 17th Floor
     San Francisco, California 94111-4109
12   Telephone:    415.434.9100
     Facsimile:    415.434.3947
13   E mail        econtreras@sheppardmullin.com
                   dmaroon@sheppardmullin.com
14
     Attorneys for Defendant
15   CENTENE MANAGEMENT COMPANY, LLC
16
                                UNITED STATES DISTRICT COURT
17
                               EASTERN DISTRICT OF CALIFORNIA
18

19
        GROVE WAY INVESTMENTS, LLC, a                    CASE NO. 2:19-cv-00696-JAM-EFB
20      California limited liability company,
21                           Plaintiff,                 STIPULATION AND ORDER TO
                                                        EXTEND DISCOVERY CUTOFF TO
22      v.                                              JUNE 5, 2020
23      CENTENE MANAGEMENT COMPANY,
        LLC, a Wisconsin limited liability company,
24      and DOES 1 through 20, inclusive,
25                           Defendants.
26        AND RELATED COUNTERCLAILM
27

28                                                -1-
     SMRH:4838-1547-8458.1
     Case 2:19-cv-00696-JAM-EFB Document 17 Filed 04/17/20 Page 2 of 4


 1            WHEREAS, the Parties previously stipulated to and the Court approved an order
 2   extending the discovery deadline in this matter from May 1, 2020 until May 15, 2020 (ECF NO.
 3   13), which is the current discovery cut-off deadline;
 4            WHEREAS, on March 16, 2020, due to the spread and threat of the COVID-19 virus,
 5   Alameda County, Contra Costa County, Marin County, San Francisco County, Santa Clara
 6   County and Santa Cruz County all issued orders requiring the sheltering in place and non-
 7   operation of all non-essential individuals/businesses;
 8            WHEREAS, on March 19, 2020 Placer County and Sacramento County, as well as the
 9   State of California, issued similar shelter in place orders;
10            WHEREAS, the aforementioned shelter in place orders are currently set to expire in early
11   May (either May 1, 2020 or May 3, 2020);
12            WHEREAS, Plaintiff’s principal, Plaintiff’s counsel, Defendant’s counsel and many
13   potential third party witnesses in this matter reside/are located in California, including in the
14   counties referenced above;
15            WHEREAS, Plaintiff’s lead counsel, Katherine Wenger, recently obtained a federal jury
16   summons requiring her to be “on call”, and thus unavailable for this matter, from May 7 – May
17   20, 2020;
18            WHEREAS, given the aforementioned shelter in place orders, the challenge such orders
19   pose to discovery and the period of unavailability of Plaintiff’s lead counsel, the Parties stipulate
20   and agree through their counsel of record, that the current May 15, 2020 discovery deadline set
21   forth in ECF No. 13, shall be extended from May 15, 2020 through and including June 5, 2020.
22      Dated: April 16, 2020              BROWN, GEE & WENGER LLP
23
                                           /s/ Katherine F. Wenger
24
                                           KATHERINE F. WENGER
25                                         DAVID M. MARCHIANO
                                           Attorneys for Plaintiff GROVE WAY INVESTMENTS,
26                                         LLC
                                                                                                         1
27
     STIP. & [PROPOSED] ORDER RE: EXTENSION OF DISCOVERY DEADLINE
28                                                    -1-
     SMRH:4838-1547-8458.1
     Case 2:19-cv-00696-JAM-EFB Document 17 Filed 04/17/20 Page 3 of 4


 1
     Dated: April 16, 2020      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 2                              /s/ Erinn M. Contreras
 3
                                ERINN M. CONTRERAS
 4                              DANIEL S. MAROON
                                Attorneys for Defendant
 5                              CENTENE MANAGEMENT COMPANY, LLC
 6
     PURSUANT TO STIPULATION, AND A SHOWING OF GOOD CAUSE, IT IS SO
 7
     ORDERED THAT THE DEADLINE FOR DISCOVERY TO COMPLETED IN THIS
 8
     MATTER IS EXTENDED FROM MAY 15, 2020 UNTIL JUNE 5, 2020.
 9

10

11   DATED: April 17, 2020                      /s/ John A. Mendez_______
12                                              HON. JOHN A. MENDEZ

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        -2-
     SMRH:4838-1547-8458.1
     Case 2:19-cv-00696-JAM-EFB Document 17 Filed 04/17/20 Page 4 of 4


 1

 2
                                       SIGNATURE ATTESTATION
 3
              I hereby attest that all signatories listed above, on whose behalf this stipulation is
 4
     submitted, concur in the filing’s content and have authorized the filing.
 5

 6
     DATED: April 17, 2020                           BROWN, GEE & WENGER LLP
 7                                                   /s/ Katherine F. Wenger
 8
                                                     KATHERINE F. WENGER
 9                                                   Attorneys for Grove Way Investments, LLC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      -3-
     SMRH:4838-1547-8458.1
